Citation Nr: 0116258	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death pension benefits for the veteran's 
children for the period from April 1, 1976, to October 1, 
1987. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCION

The veteran served on active duty from September 1943 to 
October 1944.  The veteran died in April 1976 and the 
appellant is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Chicago, Illinois.  In September 2001, a hearing 
was held at the RO before the Board Member signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  
 
REMAND

At the September 2000 hearing, the appellant testified that 
she filed a claim for Social Security Benefits (hereinafter 
SSA), perhaps in 1976, following the veteran's death.  If 
such an application on a prescribed form was filed with the 
SSA, it will be considered a claim for death benefits and 
will be considered to have been received at the VA as of the 
date it was received at the SSA.  38 C.F.R. § 3.153 (2000).  
Given the circumstances of this case, in which there is of 
record no claim for VA death benefits of record prior to 
September 1987, discovery of such a claim could be crucial to 
the appellant's claim, as entitlement to the benefits sought 
appear to be precluded by law given the record currently 
before the Board.  38 C.F.R. § 3.400(c)(3) (2000).  

Upon remand, therefore, the RO will be requested to ascertain 
whether the appellant filed a claim for SSA benefits and, if 
so, what type of form the appellant used to apply for SSA 
benefits and when the completed form was received by the SSA.  

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  The RO should contact the SSA in 
order to determine whether and when the 
appellant may have applied for SSA 
benefits following the veteran's death in 
1976, and whether such an application 
meets the requirements of 38 C.F.R. § 
3.153.  The RO should secure a copy of 
the claim form and any additional records 
that she submitted.

2.  Thereafter, the RO should 
readjudicate the appellant's claim. 

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




